                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                          IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   AROR-ARK O’DIAH,
                                                                         11
United States District Court




                                                                                        Plaintiff,                                    No. C 19-01854 WHA
                               For the Northern District of California




                                                                         12    v.
                                                                         13   JUDGE WILLIAM DUANE BENTON, JUDGE KENT A.
                                                                         14   JORDAN, JUDGE RONALD LEE GILMAN, JUDGE
                                                                              TREVOR NEIL MCFADDEN, SEARS ROEBUCK AND
                                                                         15   COMPANY, LIBERTY MUTUAL INSURANCE,
                                                                              NASSAU COUNTY, PORT AUTHORITY POLICE                    ORDER RE MOTION
                                                                         16   OFFICER THOMAS EDDINGS, PORT AUTHORITY OF               TO DISMISS
                                                                              NEW YORK AND NEW JERSEY, COMMISSIONER
                                                                         17   KENNETH LIPPER AND
                                                                              SUPERINTENDENT/DIRECTOR MICHAEL A.
                                                                         18   FEDORKO, ACTING COMMISSIONER ANTHONY J.
                                                                              ANNUCCI, AND NEW YORK STATE, DISTRICT
                                                                         19   ATTORNEY RICHARD BROWN AND NEW YORK
                                                                              CITY, JUDGE ARTHUR COOPERMAN, JUDGE
                                                                         20   RANDALL ENG, JUDGE SANDRA J. FEUERSTEIN,
                                                                              JUDGE DENIS JACOBS, COURT CLERK CATHERINE
                                                                         21   O’HAGAN WOLF, ACTING DIRECTOR AND
                                                                              CONSUMER FINANCIAL PROTECTION BUREAU,
                                                                         22   UNITED STATES DEPARTMENT OF STATE, CEO
                                                                              MEGAN J. BRENNAN AND INSPECTOR GENERAL
                                                                         23   FOR THE UNITED STATES POSTAL SERVICE AND
                                                                              THE UNITED STATES POSTAL SERVICE, INTERNAL
                                                                         24   REVENUE SERVICE COMMISSIONER JOHN
                                                                              KOSKINEN AND INTERNAL REVENUE SERVICE,
                                                                         25   UNITED STATES DEPARTMENT OF HEALTH AND
                                                                              HUMAN SERVICES, UNITED STATES DEPARTMENT
                                                                         26   OF EDUCATION, NEW YORK CITY HEALTH AND
                                                                              HOSPITALS CORPORATION, KINGS COUNTY
                                                                         27   HOSPITAL CENTER, QUEENS HOSPITAL CENTER,
                                                                              ELMHURST HOSPITAL CENTER, EXECUTIVE
                                                                         28   DIRECTOR HENCH AND DIRECTOR KOLLER LEE
                                                                          1   AND THE STATE OF PENNSYLVANIA, HERTZ
                                                                              CORPORATION RENT A CAR, JERRY OLIK MARK
                                                                          2   AND HEREFORD INSURANCE COMPANY, USMAN
                                                                              PASHA AND LT WHEELS AND BECKMAN COULTER
                                                                          3   INC., UNITED PARCEL SERVICE, HEWLET-
                                                                              PACKARD a/k/a HP, JP MORGAN CHASE & CO. a/k/a
                                                                          4   JP MORGAN CHASE CORPORATE a/k/a CHASE
                                                                              BANK, WESTERN UNION, STAPLES STORE #0065
                                                                          5   a/k/a STAPES, INC. a/k/a STAPLES CORPORATION,
                                                                              STEPHEN BILKIS AND MEIR MOZA,
                                                                          6
                                                                                             Defendants, Named and Sued in their
                                                                          7   individual and in their Official Capacities.
                                                                          8                                                                /
                                                                          9
                                                                                                                      INTRODUCTION
                                                                         10
                                                                                     In this civil rights action, plaintiff has filed an in forma pauperis application and a
                                                                         11
United States District Court




                                                                              complaint with over one hundred allegations. For the reasons below, plaintiff’s application to
                               For the Northern District of California




                                                                         12
                                                                              proceed in forma pauperis is GRANTED, and this case is DISMISSED without prejudice.
                                                                         13
                                                                                                                        STATEMENT
                                                                         14
                                                                                     In April 2019, plaintiff Aror-Ark O’Diah, requesting to proceed pro se, brought this
                                                                         15
                                                                              action against forty-six defendants, among whom are federal judges, heads of federal agencies,
                                                                         16
                                                                              employees of state and local agencies in New York, and various corporate entities. This case
                                                                         17
                                                                              was related to C 19-0816 by April 29 order of the undersigned (Dkt. No. 8). That case has a
                                                                         18
                                                                              Referral and Recommendation from a Magistrate Judge, so is dealt with in a separate order.
                                                                         19
                                                                                     Here, plaintiff alleges wide-ranging conspiracy against him, from judges retaliating for
                                                                         20
                                                                              judicial misconduct complaints he filed, to Sears and Roebuck encouraging a fellow employee
                                                                         21
                                                                              to assault plaintiff, to false imprisonment for failing to pay child support. Plaintiff alleges
                                                                         22
                                                                              improper calculations of his Social Security benefits, being set on fire while he was in prison,
                                                                         23
                                                                              being refused medical treatment due to his lack of health insurance, and a litany of other
                                                                         24
                                                                              disjointed allegations (Dkt. No. 1). Plaintiff filed a motion to proceed in forma pauperis
                                                                         25
                                                                              (Dkt. No. 4).
                                                                         26
                                                                                                                          ANALYSIS
                                                                         27
                                                                                     Congress’ goal in creating the in forma pauperis statute was to put indigent plaintiffs
                                                                         28
                                                                              on a similar footing with paying plaintiffs. Congress recognized, however, that a litigant whose

                                                                                                                                2
                                                                          1   filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
                                                                          2   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits. To prevent such
                                                                          3   abusive litigation, 28 U.S.C. Section 1915(e)(2) requires federal courts to dismiss a claim filed
                                                                          4   in forma pauperis if the allegation of poverty is untrue, or if satisfied that the action is frivolous
                                                                          5   or malicious.
                                                                          6          In defining the meaning of “frivolous” under Section 1915(e)(2)(B), the United States
                                                                          7   Supreme Court has held that the in forma pauperis statute gives judges “the unusual power to
                                                                          8   pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual
                                                                          9   contentions are clearly baseless . . . describing fantastic or delusional scenarios, claims with
                                                                         10   which federal district judges are all too familiar.” Nietzke v. Williams, 490 U.S. 319, 327
                                                                         11   (1989). “A court is not bound, as it usually is when making a determination based solely on the
United States District Court
                               For the Northern District of California




                                                                         12   pleadings, to accept without question the truth of the plaintiff’s allegations . . . [A] finding of
                                                                         13   factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or
                                                                         14   the wholly incredible, whether or not there are judicially noticeable facts available to contradict
                                                                         15   them.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992).
                                                                         16          Rule 8(a) requires that a complaint contain a short and plain statement of the grounds
                                                                         17   upon which the court’s jurisdiction depends, a short and plain statement of the claim showing
                                                                         18   that the pleader is entitled to relief, and a demand for judgment for the relief the pleader seeks.
                                                                         19   The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
                                                                         20   claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
                                                                         21   and to determine whether the doctrine of res judicata applies.
                                                                         22          In this complaint, plaintiff throws a wide net, naming dozens of defendants, including
                                                                         23   federal judges, the United States Department of State, the United States Postal Service, the
                                                                         24   Consumer Financial Protection Bureau, the Internal Revenue Service, United Parcel Service,
                                                                         25   Hewlett-Packard, Chase Bank, Staples Store, Western Union, such disparate individuals as a
                                                                         26   driver who allegedly hit plaintiff with his car, and health providers in several locations where
                                                                         27   plaintiff sought treatment on multiple occasions. The allegations are inter-woven between
                                                                         28   unconnected defendants over nearly two decades. In the 146 sequentially-numbered paragraphs


                                                                                                                                3
                                                                          1   of the complaint, not a single viable legal claim is plainly alleged, and no defendant reasonably
                                                                          2   could be expected to prepare a proper response to this pleading in its current form.
                                                                          3          Plaintiff provides no support for his allegations other than his characterizations and
                                                                          4   therefore his broad conspiracy allegations fail. As drafted, the complaint does not comply with
                                                                          5   Rule 8(a) and it will be dismissed without prejudice.
                                                                          6                                           CONCLUSION
                                                                          7          Accordingly, plaintiff’s claims against all defendants are DISMISSED.
                                                                          8
                                                                          9          IT IS SO ORDERED.
                                                                         10
                                                                         11   Dated: May 14, 2019.
United States District Court




                                                                                                                                  WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              4
